DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of de Ghellinck for a “blockchain-based system and method for securing transactions and controlling access to worksites” filed July 2, 2020 has been examined.  
 
This application claims priority to U.S. provisional application number 62/870,169, which is filed on July 3, 2019 and U.S. provisional application number 62/943,985, which is filed on December 5, 2019.
 
A preliminary amendment to the claims 1-14 has been entered and made of record.  Claims 1-14 has been withdrawn. 
If and only if all the pending rejected claims 15-20 are allowed, the withdrawn claims 1-14 cannot be in “withdrawn” status in order to have this application is in condition for allowance.

Applicant’s election of Group II, including claims 15-20, in the reply filed on March 23, 2022 is acknowledged.  Group I, which includes claims 1-14, are withdrawn pending rejoinder.
 
Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 In claim 15, the phrase “each record containing a cryptographic has of the previous record  such that one record cannot be altered retroactively without alteration of subsequent records” is confusing and unclear.  It is not understood what is meant by such a limitation.   What are different between a record as part of a registry of records, the previous record, one record and subsequent record?  there are so many “records” to be consider.  Examiner believes that only one record as part of a registry of records.

Claim 15 recites the limitation "the previous record" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  “the previous record” should be “a previous record”. 

Claim 16 recites the limitation "the processors" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  “the processors” should be “the one or more processors”. 

Referring to claims 16-20 are rejected as being dependent upon a rejected Claim 15 above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684